Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The information disclosure statement (IDS) submitted on 01/28/2021 (3 pages and 4 pages) and 09/29/2022 (2) has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC §103


2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-6 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Franca-Neto (U.S. PUB. 2019/0244106) in view of Wang et al. (U.S. PUB. 2010/0303162, hereinafter, “Wang”).

Consider claim 1, Franca-Neto teaches a computer-implemented method, comprising: receiving first weights for modifying first features at a first stage of a generator neural network including multiple stages, wherein a last stage of the generator neural network produces output data (page 3 [0064]); applying the first normalized weights, by the first stage, to produce modified first features (page 13 [0199]); and processing the modified first features by at least one additional stage of the generator neural network to produce the output data that includes content corresponding to the first features (page 10 [0185]).
Franca-Neto does not explicitly show that modulating the first weights with a first style control signal to produce first modulated weights; demodulating the first modulated weights to produce first normalized weights.
In the same field of endeavor, Wang teaches modulating the first weights with a first style control signal to produce first modulated weights (page 4 [0056]); demodulating the first modulated weights to produce first normalized weights (page 4 [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, modulating the first weights with a first style control signal to produce first modulated weights; demodulating the first modulated weights to produce first normalized weights, as taught by Wang, in order to ensure a lower cost and improved performance transmission signals and improving system performance.

Consider claim 2, Franca-Neto further teaches wherein the first weights comprise first values associated with a first execution of the generator neural network for processing a first input sample and second values associated with a second execution of the generator network for processing a second input sample (page 2 [0040]).

Consider claim 3, Wang further teaches wherein the demodulating comprises computing an expected standard deviation of the modified first features that is used to demodulate the first set of weights (page 4 [0060]).

Consider claim 4, Franca-Neto further teaches wherein the applying comprises convolving the first normalized weights with the first features to produce the modified first features (page 3 [0064]).

Consider claim 5, Franca-Neto further teaches mapping a latent code in an input space to an intermediate space including linear subspaces to produce an intermediate latent code, wherein the linear subspaces each correspond to a different attribute of the content; and applying an affine transform to the intermediate latent code to produce the first style signal (page 3 [0063]-[0064]).

Consider claim 6, Franca-Neto further teaches wherein the first style control signal controls at least a first attribute of the content (page 3 [0063]-[0064]).

Consider claim 11, Wang further teaches wherein the steps of receiving, modulating, demodulating, applying, and processing are performed within a cloud computing environment (page 4 [0056] and [0060]).

Consider claim 12, Wang further teaches wherein the steps of receiving, modulating, demodulating, applying, and processing are performed on a server or in a data center to generate an image, and the image is streamed to a user device (page 3 [0051] and page 4 [0060]).

Consider claim 13, Wang further teaches wherein the steps of receiving, modulating, demodulating, applying, and processing are performed to generate an image used for training, testing, or certifying a neural network employed in a machine, robot, or autonomous vehicle (page 4 [0056] and [0060]).

Consider claims 14-19, the previous rejections of claim 1-6 respectively, apply mutatis mutandis to corresponding claims 14-19.

Consider claim 20, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 20.

Allowable Subject Matter

4.	Claims 7-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim 7, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest receiving second weights for modifying second features at the additional stage of the generator neural network; modulating the second weights with a second style control signal to produce second modulated weights; demodulating the second modulated weights to produce second normalized weights; and applying the second normalized weights, by the additional stage, to the first modified features to produce modified second features, in combination with other limitations, as specified in the independent claim 1.

Claims 8-9 are depend on claim 7. Therefore, the reason for allowance of claims 8-9 is the same as the reason for allowance of claim 7 set forth above.

Consider claim 10, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest receiving second weights for modifying second features at the last stage of the generator neural network; modulating the second weights with a second style control signal to produce second modulated weights; applying the second modulated weights, by the last stage, to the first modified features to produce the output data, in combination with other limitations, as specified in the independent claim 1.

Conclusion


5.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649